Marian F. Penix, Judge, dissenting. The majority opinion is contrary to the concept and spirit of the Arkansas Workers’ Compensation Act and its interpretation by the courts from its beginnings in 1940 to the present. The legislature intended speedy relief for deserving workers with job-related injuries and has directed this court give appeals from Workers’ Compensation cases precedenceoverall other civil cases. Ark. Stat. Ann. § 81- 1325(b). Here, the claimant Vernon P. Simpson, has been plagued with job-related back injuries dating back to 1975 when he was employed by appellee Southern Farmers’ Association. After treatment he returned to. work for Southern but was reinjured and did not again work for Southern. He was unable to work again until released by his neurosurgeon, Dr. John Adametz, who examined claimant on April 8,1977 and fixed his permanent residual disability at 20% to the body as a whole and instructed the claimant to continue to use his back brace indefinitely. The claimant did not return to his employment with Southern Farmers, but went to work for appellant Vac-Pac in June 1977. A short time later, while working for Vac-Pac, his back again disabled him June 20, 1977, and there is substantial evidence for the finding of the Workers’ Compensation Commission that this was a re-injury chargeable to Vac-Pac and not a recurrence chargeable to Southern Farmer’s. Approximately four years after claimant’s first injury at Southern Farmer’s, an opinion of the Workers’ Compensation Commission on June 1,1979 ordered Southern Farmer’s to pay claimant medical expense for the early back injuries while claimant worked for Southern Farmer’s plus 20% permanent partial disability to the body as a whole. Vac-Pac was ordered to pay an additional 10% for the latest injuries incurred while claimant worked for Vac-Pac. During the pendency of appeal the claimant’s attorney had filed a petition for a change of physicians (to which claimant could be entitled only if his healing period had not ended. Rule 21 of the Workers’ Compensation Commission), and for continuation of temporary total disability. There was no new evidence of continued temporary total disability. A letter from Dr. Wilbur Giles, an associate of Dr. Adametz, discharged claimant as of September 7,1977, although there were subsequent reports of continued back problems. Although there was no new evidence, the Commission, in its opinion, remanded the claim for continued temporary total disability and a change of physicians to the administrative judge for consideration. Vac-Pac and Maryland Casualty ingeniously have argued that the remand nullifies the Commission’s opinion of June 1, 1979 because Ark. Stat. Ann. § 81-1323(b) requires that the Commission had to receive and consider the administrative judge’s findings regarding the change of physicians and additional temporary total disability before any decision or award “in such case”. ‘ ‘ In such case’ ’ obviously réfers to the change of physicians and additional temporary total disability. It does not direct further delay of any award on the pending claim. The majority opinion needlessly now will require the Commission to re-write its opinion of June 1,. 1979, inserting therein what it deems relevant from the administrative judge’s new findings. Workers’ Compensation claims remain ongoing until barred by limitations. Ark. Stat. Ann. § 81-1326 permits modification of awards because of a change in the physical condition of a claimant. The Supreme Court reversed us only two weeks ago for trying to impose strict rules of law upon the Workers’ Compensation Commission. First, the compensation law provides that the Commission is not bound by technical rules of evidence or procedure, but may “conduct the hearing in a manner as will best ascertain the rights of the parties.” St. Paul Ins. Co. and American Burger Systems, Inc. v. Deborah Touzin, 267 Ark. 539, 592 S.W. 2d 447 (1980). To me, the majority opinion is violative of the Touzin mandate. I would affirm the decision of the Workers’ Compensation Commission.